Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1- 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Feygin (U.S. Patent 5,876,550).
Regarding claim 1, Feygin discloses a three-dimensional forming method (Abstract, “three dimensional object”) comprising: a first step of forming a sheet of material (fig. 1, material deposition container 12 spreads powdered material 1 on a platform 2)  by supplying a first material (1) containing a metal powder (column 13 lines 60-61) onto a first stage and pressurizing (column 13 lines 5-15, the powdered material is compressed with a flat surface by the action of a roller) the first material supplied onto the first stage, a second step of moving the sheet of material from the first stage to a second stage different from the first stage, a third step of curing a predetermined area (column 13 line 23, “Next, the printer scans the surface of the powder with a focused laser beam 7, column 3 line 50)  of the sheet of material transferred to the second stage (fig. 1, can see how the platform is moved to the different stages for processing), a fourth step of repeatedly performing the first step, the second step, and the third step to form a laminate (column 13 line 39-40; Next, the platform is returned into its initial position.  The process is repeated until all of the slices are deposited).  

Regarding claim 2, Feygin discloses all the limitations of claim 1, as above, and further discloses a method comprising, a fifth step of removing an uncured portion from the laminate (column 13 45-57, further doing things to remove the powder “unaffected by the laser beam” and other parts desired to be removed from the object) .  

Regarding claim 3, Feygin discloses all the limitations of claim 1, as above, and further discloses a method wherein in the first step, the pressurized first material is cut to a predetermined length to form the sheet of material (Fig. 66-68, column 37 line25 -  column 38 line 12, in a further process, the layers are cut before bonding/welding to create specific geometries,”in a top view of a metallic layer after slice portions.  They are cut off before as they are difficult to cut on the stack”, column 7 lines 32-33).  

Regarding claim 4, Feygin discloses all the limitations of claim 1, as above, and further discloses a method wherein the first material includes a binder (column 13 line 67, “adhesive” component consisting of a liquid or a powder that fills the spaces…and these can be press-rolled into green “sheets”).  

Regarding claim 5, Feygin discloses all the limitations of claim 1, as above, and further discloses a three-dimensional forming method comprising, in the first step, pressurizing the first material supplied onto the first stage by a roller (Feygin, column 13 line 10, roller 3) to form the sheet of material.  

Regarding claim 6, Feygin discloses all the limitations of claim 5, as above, and further discloses a three-dimensional forming method wherein the roller presses the supplied the first material twice to form the sheet material (Column 25 lines 22-24, Feygin further teaches a “system where the powder container (12) and the roller (3) reciprocally move over the surface of the laminated part (14)”; This “reciprocally move” means to go at least back and forth, at least twice, according to the following definition, and thus the claim is anticipated.; Reciprocating motion, also called reciprocation, is a repetitive up-and-down or back-and-forth linear motion. Wikipedia contributors. "Reciprocating motion." Wikipedia, The Free Encyclopedia. Wikipedia, The Free Encyclopedia, 21 May. 2022. Web. 2 Jun. 2022.)

Regarding claim 7, Feygin discloses a three-dimensional forming apparatus (Abstract, “three dimensional object”) comprising, a first stage (Fig. 1, under 12 dropping the powder and under the roller 3); a second stage different from the first stage (under the curing laser 7) ; a material supply unit (12) that supplies a first material containing a metal powder onto the first stage; a pressurizing unit (3) configured to pressurize the first material supplied onto the first stage to form a sheet of material; a moving unit (17 holding the powder, moves from one stage to another) configured to move the sheet of material from the first stage to the second stage; and a curing unit (scanner 28 shooting laser 7) configured to cure a predetermined region of the sheet of material.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761      

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761